IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

                 STATE OF TENNESSEE v. MICHAEL R. FLOYD

                                Circuit Court for Hardin County
                                           No. 7804



               No. W1999-01018-CCA-R3-CD - Filed February March 1, 2001


                                              ORDER


       The defendant Michael R. Floyd pled guilty to possession with intent to sell over .5 grams
of cocaine and over one half ounce of marijuana. For these offenses he received agreed upon
sentences of eight (8) years and one (1) year, respectively, as a Range I, standard offender. In
addition, his plea agreement included two-thousand dollar ($2,000.00) fines for each offense.
Following a subsequent sentencing hearing, the trial court ordered the sentences to run concurrently
to one another and the defendant to serve six months of this period in the county jail with the
remainder to be served on supervised probation. The defendant thereafter brought this appeal
contending that the trial court erred by ordering him to serve a period of incarceration. However,
we are unable to determine whether error occurred because of the insufficiency of the record on
appeal. Therefore, we affirm the judgment of the trial court pursuant to Rule 20 of the Court of
Criminal Appeals.

         On appeal, the burden is on the appealing party to show that the sentencing is improper. See
Tenn. Code Ann. §§ 40-35-401(d), -402(d), Sentencing Commission Comments. In order to satisfy
that burden, a defendant bringing an appeal must provide a record conveying “a fair, accurate and
complete account of what transpired with respect to the issues” presented for review. State v.
Ballard, 855 S.W.2d 557, 560 (Tenn. 1993). When “the record is incomplete and does not contain
a transcript of the proceedings relevant to an issue presented for review, ... [the] appellate court is
precluded from considering the issue.” Ballard, 855 S.W.2d at 560-561; see also, T.R.A.P. 24(b).
“Instead, the appellate court must conclusively presume the ruling of the trial court ... was correct.”
State v. Griffis, 964 S.W.2d 577, 593 (Tenn. Crim. App. 1997). In this case, we are unable to review
the trial court's sentencing procedure because the defendant has provided this Court with neither the
transcript of the guilty plea nor the sentencing hearing. Thus, we must assume that the trial court
complied with the purposes of the Criminal Sentencing Reform Act of 1989 when it ordered the
defendant to be incarcerated for a portion of his sentence. Accordingly, we affirm the trial court's
judgment pursuant to Rule 20, Tennessee Court of Criminal Appeals. The defendant may remain
on bond, with a twenty-five percent increase, pending appeal to the Supreme Court. Costs of this
appeal will be paid by the defendant.
      ____________________________________
      JERRY L. SMITH, JUDGE



      ____________________________________
      JOSEPH M. TIPTON, JUDGE



      ____________________________________
      JOE G. RILEY, JUDGE




-2-